Earl Warren: Number 108, I.C.C. versus New York, New Haven and Hartford Railroad Company. Number 109, Sea-Land Service, Incorporated versus New York, New Haven and Hartford Railroad. Number 110, Seatrain Lines, Incorporated versus New Haven and Hartford Railroad. And Number 125, United States versus New York, New Haven and Hartford. Mr. Ginnane?
Robert W. Ginnane: Mr. Chief Justice, may it please the Court. In these consolidated appeals, I am sure in the appellant's time with Mr. Price, counsel for Sea-Land Service and with Mr. Spritzer, representing the United States. These are appeals from the decision and judgment of a three-judge court sitting in Connecticut, setting aside an order of the Interstate Commerce Commission. The Commission's order had directed the cancellation of 66 substantially reduced rates covering more than 20 commodities, which had been proposed by several railroads for their trailer-on-flatcar service, referred to in the record variously as TOFC or “piggy-back,” between points in the east on the one hand and Dallas and Fort Worth, Texas on the other. This case presents the first and an important question as to how far Section 15a (3) of the Interstate Commerce Act which was added by the Transportation Act of 1958, how far that restricts the Commission's exercise of its minimum rate power to deal with destructive competition between the different modes of transportation. The proposed rate reductions by the railroads in this case were limited to points served by the only deep water common carriers which remain in the Atlantic-Gulf coastwise trade, the two remaining ones are Sea-Land and Seatrain involved in this case. Sea-Land operates at the present time, three vessels equipped with cranes and each of these vessels can hold 226 highway -- demounted highway trailers, by demounted I mean, the body is lifted off the chassis. This enables Sea-Land --
Potter Stewart: Each can carry 200, do you think?
Robert W. Ginnane: Each of these vessels can carry 226 demounted highway trailers. This enables Sea-Land to provide a motor-water-motor service in which the loaded trailers moved by highway to the port are lifted by the cranes under the Sea-Land ship at the destination port are unloaded onto a chassis then moving by highway to the ultimate consignee. Seatrain, whose services have been involved in litigation before this Court through the years offers a rail-water-rail service in which Seatrain transports loaded railroad cars between the East coast ports and the Gulf ports. Traditionally, water carrier rates including water rail and motor rail have been maintained at level below all-rail rates. Principally, because of disadvan -- dis -- the inherent disadvantages in the water service due to perils of the sea in a less frequent sailings and perhaps most important slower transit time.
Arthur J. Goldberg: The cost (Inaudible)
Robert W. Ginnane: Well, cost was decisive in the disappearance of the break-bulk coastal services, which was essentially complete by 1957. The -- the cargo handling cost of package freight over the docks. Now that process of the disappearance of the break-bulk cargo operations was just about complete in 1957 when Sea-Land dropped its break-bulk operations, and converted four ships to the trailership -- to the trailerships which I have just described. And that resulted in a substantial decrease in the cost of the new coastal service. And when Sea-Land inaugurated this new trailership service in 1957, it published the rates which were in general 5% to 7.5% below the corresponding all-rail rates on the same track. But those differentials were less than the differentials which they had enjoyed during the prior period of break-bulk operations. Also in 1957, and obviously in response, the railroads proposed to establish the TOFC rates now on issue. And they proposed them at the same level as the new same level -- at the same level as the new Sea-Land rates and at approximately the level of the Seatrain rates. From the protest of the water carriers and other persons, the Commission suspended the proposed rail rate reductions and placed them under investigation. Now we're here concerned only with lawfulness of this rail TOFC rates. I emphasized that because the Commission's report dealing with them also covered other proceedings involving other rates, both rail and water, but which are not involved in the litigation. The Commission found that the proposed rail TOFC rates equal or exceed the rail out-of-pocket cost for all of the 66 movements when they were -- when they used TTX cars. Now, TTX car is a car which railroads leased and which will hold two loaded trailers. The Commission also found that the rail rates would exceed their out-of-pocket cost and all but 6 of the 64 movements, from the railroads were using their own flatcars which would hold only one loaded trailer. Commission further found that the rail rates would exceed their fully distributed cost for 43 of the 66 movements when using the TTX cars that carried two trailers and for 14 of the 66 movements when using railroad owned flatcars which carry only one trailer. The Commission found that the sea -- that the comparable Sea-Land and Seatrain rates were compensatory. And that finding is not challenged in this litigation.
Byron R. White: Is it only those 43 in those 60 that are added to here?
Robert W. Ginnane: All it is an issue here.
Byron R. White: Are there rates that are -- that were above fully distributed cost?
Robert W. Ginnane: Of the rates that are above fully distributed cost. The court below did not interfere, did not set aside that portion of the Commission's order which required the cancellation of rates dealing less than fully distributed cost. Now the railroads took no appeal from that aspect of the decision below and we assume therefore that that aspect of the decision below is not here on issue. The cost evidence indicated that Sea-Land's cost, both on an out-of-pocket basis and an -- and on a fully distributed cost basis are below the rail TOFC cost for all movements using the railroad owned cars and for all but two of the movements using the TTX cars. However, the Commission indicated that it was not resting its decision in this case and the relative cost of the competing rail and water carriers. First, it concluded that it couldn't determine which was the low cost mode of transportation with any confidence because of certain variables in the situation, such as the extent of which the railroads would be using trail -- TTX flatcars, holding two cars -- two trailers or flatcar which held only one carrier. Then it said that we must recognize and I quote the Commission, “that cost is only one of the elements which maybe appropriately considered and passing it on the lawfulness of rates.” And the exceptional circumstances here presented other considerations appear to us determined from the issues. And they said the most important single issue as we see it is their destructive competition here involved, prohibited by the National Transportation Policy. Our Commission made the following findings that because of such factors as in frequency of sailings and long -- and longer transit time, Sea-Land and Seatrain Service are qualitatively inferior to the rail TOFC service, qualitatively inferior in terms of shipper choice. It found that all of Sea-Land's traffic is subject to rail competition and that it must obtain its fully distributed cost on this traffic if it's to continue on operation. It doesn't have a cushion of noncompetitive traffic. Third, that to attract traffic, these coastal carriers must have rates somewhat below the rail rates. Fourth, that there was no contention that these modern -- two modern services that's distinguished from the break -- old break-bulk services, there was no contention that they were not efficient economical services. And finally, the Commission found that the reduced rates of the railroads hereunder consideration are on initial stand in an overall program of rate reductions that can fairly be said to threaten the continued operation and thus the continued existence of the coastwise water-carrier industry, generally. Now getting to the legal heart of this case, the Commission recognized the potential applicability, the applicability of 15a (3). Now 15a (3) was added in 1958 to apply to competitive rates between the competing modes of transportation. It reads and it's in the appendix to our brief --
Earl Warren: We'll recess now Mr. Ginnane.